Joel G. MacMull
MANDELBAUM SALSBURG, P.C.
1270 Avenue of the Americas, Suite 1808
New York, NY 10020
Tel. (212) 776-1834
jmacmull@lawfirm.ms

Attorneys for Plaintiffs


                       IN THE UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

  LOANSTREET INC., and                                   Civil Action No.
  IAN LAMPL, Individually,                                 21-cv-6166

                 Plaintiffs,                              COMPLAINT

           v.

  WYATT TROIA, Individually,

                 Defendants.



         Plaintiffs, LoanStreet Inc. and Ian Lampl, by their undersigned counsel, as

and for their Complaint state as follows upon information and belief as to all matters:

                               NATURE OF THE ACTION

         1.       This action is brought by Plaintiffs to recover, inter alia, damages

caused by defendant Wyatt Troia’s libelous communications of knowingly false

statements in numerous Internet posts directed to third parties, which include

Plaintiffs’ prospective job applicants, professional colleagues, employees, friends,

potential and existing investors, clients, and close associates.

         2.       Defendant’s communications contain numerous false statements

alleging serious criminal conduct sounding in fraud and material misrepresentations


                                             1
4818-1523-7875, v. 1
on the part of Plaintiffs which further tend to injure Plaintiffs in their trade, business,

profession or office such that the statements constitute defamation per se.

         3.       Defendant’s communications also contain false and disparaging

statements that are in breach of his Employee Non-Disclosure and Invention

Assignment Agreement (“NDIAA”) dated March 4, 2019.

         4.       The Defendant’s actions were malicious in nature, taken solely to

damage Plaintiffs’ reputation and standing within the business community.

                                       THE PARTIES

         5.       Plaintiff LoanStreet Inc. (“LoanStreet” or the “Company”) is a Delaware

corporation with a principal place of business located at 29 West 30th Street, New

York, NY 10001.

         6.       Plaintiff Ian Lampl (“Lampl”) is a resident of New York and resided

within the state at all times relevant to this lawsuit. (LoanStreet and Lampl are

collectively referred to as “Plaintiffs”.)

         7.       Defendant Wyatt Troia (“Troia” or “Defendant”) is a resident of the State

of Nebraska and resided within the state at all times relevant to this lawsuit.

                               JURISDICTION AND VENUE

         8.        This Court has original jurisdiction over this action pursuant to 28

U.S.C. §§ 1331, 1332 and 1338(a) and (b) and 15 U.S.C. §§ 1116. This Court has

supplemental jurisdiction over Plaintiffs’ claims under the laws of the State of New

York pursuant to 28 U.S.C. § 1367.

         9.       This Court has personal jurisdiction over the Defendant in that he is

responsible for and participated in the unlawful activity described in this Complaint,

                                               2
4818-1523-7875, v. 1
including the publication as well as facilitating the unlawful conduct complained of

herein, and regularly conducts business in the State of New York. This Court further

has personal jurisdiction over the Defendant in that (i) he consented to jurisdiction

before this Court by executing his NDIAA; and (ii) personal jurisdiction is proper

pursuant to CPLR § 302(a) in that he wrongfully caused injury to Plaintiffs in the State

of New York and in this District, such that he expected, or should have expected, his

acts to have consequences in New York.

         10.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(2) and to

28 U.S.C. § 1391(b)(3) because the Defendant is subject to personal jurisdiction in this

district.

                  BACKGROUND FACTS RELEVANT TO ALL CLAIMS

         LoanStreet: An Industry Innovator

         11.      LoanStreet is the first fully integrated online platform that allows users

to share, manage, and originate loans, regardless of the size of the loan. It automates,

standardizes, and streamlines syndication from origination to maturity, enabling

lenders and investors to buy, sell and manage loans directly on the LoanStreet

website, providing a unique solution to help lenders grow and diversify their balance

sheets.

         12.      LoanStreet was cofounded in 2013 in New York, New York by Lampl.

         13.      At the time of this filing, over 1,000 financial institutions, primarily

nonprofit credit unions, are registered to do business with LoanStreet.

         14.      Prior to founding LoanStreet, Lampl served as Deputy Chief Counsel for

the Office of Financial Stability which administered the Troubled Asset Relief

                                               3
4818-1523-7875, v. 1
Program (TARP) for the United States Department of Treasury (“Treasury”). Lampl

joined Treasury to serve his country in the aftermath of the greatest financial crisis

since the Great Depression. Lampl provided sound legal advice at a time of economic

unrest and transition. In recognition of his accomplishments and contributions to the

Department of the Treasury, Lampl received the Treasury Secretary’s Honor Award.

         15.      Most recently, LoanStreet raised an additional $5,000,000 in private

equity in December of 2019.

         LoanStreet’s Employment of Wyatt Troia

         16.      Troia met LoanStreet in New York City in or around February 2019,

when Defendant, an applicant for the position of software engineer with LoanStreet,

interviewed with the Company.

         17.      Troia was extended an offer of employment on February 28, 2019, with

the term of his employment to begin on or about March 18, 2019.

         18.      Troia accepted LoanStreet’s offer of employment on or about March 4,

2019.

         19.      In addition to providing Troia with an annual six-figure salary,

LoanStreet provided Troia with the Company’s standard employee benefits, as well

as granted him options to purchase common stock of the Company, subject to

approval by the Board of Directors and the terms and conditions of the Company’s

2016 Equity Incentive Plan and stock option grant agreement, wherein the initial

portion of his common stock options would vest and become exercisable on the first

anniversary of his vesting commencement date, provided he continued to be employed

by the Company.

                                             4
4818-1523-7875, v. 1
         20.      In fact, Troia received two separate grants of options, the first option

grant on July 22, 2019, to purchase 885 shares of common stock of the Company, and

the second option grant, on January 15, 2020, to purchase 500 shares of common stock

of the Company. Each option grant had its own vesting schedule.

         21.      Indeed, as further reflected below, certain statements made by Troia are

defamatory precisely because he purposefully and falsely equates the granting of his

options with the vesting of his interest. These are not only two separate legal events,

but these distinctions, which are critically important, were spelled out in Troia’s

initial February 2019 offer letter, and were the subject of further written

communications after he received his offer letter.

         22.       As a condition of Defendant’s employment with LoanStreet, Troia

executed an NDIAA dated March 4, 2019, which provided, in relevant part, that he

“will not do or say (or omit to do or say) anything that is intended, or might reasonably

be expected, to harm or disparage the Company, any of its clients or business partners

or prospective client or business partners or any of the Company’s employees, or to

impair the reputation of any of any of the foregoing, or the reputation of any of the

services, products, directors, managers, officers or employees of the Company or any

of its clients or business partners.”

         23.      Troia began his term of employment with LoanStreet on or about March

18, 2019, wherein he proceeded to gain valuable professional experience, in the form

of education and training from his relationship with LoanStreet.

         24.      At least as early as April 2020, Defendant — eminently aware that his

time with the Company was drawing to a close — began to post disparaging and

                                              5
4818-1523-7875, v. 1
defamatory statements on the Internet about LoanStreet.

         25.      In an Internet post dated April 14, 2020, entitled “Worse Professional

Experience of My Life,” Troia wrote: “Without a doubt the worst job I have ever had.

Zero product strategy and the place is run more like a law firm/sweatshop than a

technology company. It’s a shame because the offering has a ton of potential it’s just

unlikely to ever get there.”

         26.      The foregoing statement was followed by another Internet post Troia

made a short time later on April 25, 2020, wherein he writes under the heading “Most

passive-aggressive place I’ve ever worked:”

         The founders are not skilled nor experienced leaders, with a bias
         towards pettiness and cowardice, and have established a poor culture
         that is the opposite of collaborative. The management are both too eager
         to hire, and too eager to fire. Rather than providing leadership to get the
         best of employees, management treats employees with suspicion.

         Poor or disorganized management at a software startup can sometimes
         be tolerable in a startup if the product work is engaging, but
         unfortunately that wasn’t the case. The overall product strategy was
         weak. Years of engineering effort went into initiatives that were poorly
         planned, and unsurprisingly were ultimately scrapped. Do not work at
         this organization as an engineer if you want to feel that your time is
         valued.

         LoanStreet aspires to have a valuation like a fintech company, but at
         their heart they are on track to be just the like the banks and credit
         unions they work with.

         27.      On June 12, 2020, LoanStreet terminated Troia’s employment for,

among other things, the poor quality of his engineering, his lack of engagement with

his team, and his inability to cooperate with his peers or take direction from his

superiors. Although Defendant was employed and compensated for the entire day of

work, before he departed he fired off a company-wide direct message using

                                              6
4818-1523-7875, v. 1
LoanStreet’s Slack instance — followed by an identical company-wide email —

wherein Troia called the Company and its leadership into disrepute, in direct

violation of his contractual obligations under his NDIAA.

         28.      More specifically, Troia’s June 12, 2020 early evening email to Lampl,

wherein he copied the entire Company, included a scathing critique of his direct

supervisor and LoanStreet’s Vice President of Engineering, Larry Adams.

         29.      Troia’s email, laden with factual inaccuracies, also suffered from

delusions of grandeur; Troia portrayed himself as a near indispensable part of the

LoanStreet engineering team.

         30.      In his June 12, 2021 email, Troia announced that he would “be doing

[his] best to warn all potential future employees to avoid LoanStreet.”

         31.      That same day, Defendant was provided with a termination letter and

release (“Release”) which offered him certain benefits he would not otherwise be

entitled to, including, most obviously, a several thousand-dollar severance payment.

         32.      Defendant refused to sign LoanStreet’s Release.

         33.      Less than two weeks after Troia was fired, he once again breached his

NDIAA, this time writing a post on the popular company review website

Glassdoor.com entitled “Good people, worst career development” (errors in original):

         The company changed lot during mess hiring process, it reflected the
         very disorganized management at a software start-up. Also, zero
         product strategy, most of the decision making not based on the team and
         research, it just from the top management team with no explanation.
         The company have a valuation like a fintech, however, they on track to
         be just like the banks and credit unions they work with.




                                              7
4818-1523-7875, v. 1
         Troia Ramps Up his Malicious and Unlawful Actions Against
         LoanStreet and Lampl

         34.      All appeared quiet from Troia from June 25, 2020 until June 13, 2021

— approximately one year from the date of his termination from LoanStreet — when

suddenly, and without provocation, he began an unabashed online smear campaign

against Plaintiffs.

         35.      From June 13, 2021, up until the filing of this Complaint, Troia has

made a series of false and defamatory statements on various Internet websites with

the intent and effect of whipping up an angry mob directed against LoanStreet and

Lampl.

         36.      By all accounts, the first of Defendant’s post-2020 online defamatory

statements was posted on Glassdoor.com on June 13, 2021, with the heading

“Cheated me out of equity compensation. Exploitative, fraudulent dumpster fire.

Positive reviews are coerced or fake.”

         37.      Defendant’s June 13, 2021 statement in its entirety reads (errors in

original):

         TLDR: Stay far, far away unless you're truly desperate. LoanStreet is a
         raging dumpster fire and you will get burned like many before. After 15
         months of praising my work and as COVID froze the hiring markets in
         2020 - they abruptly fired me and withheld $100k in options that they
         promised me before I was hired.

         The annualized turnover rate in the small NYC office during my time
         there was around 50%. Every two months or so, someone was fired who
         said they weren't given any warning and the company would tell the
         same story that this person was given many warnings and opportunities
         to respond to feedback. I saw a lot of good workers blindsided, some
         leaving in tears. I thought it was fishy and eventually it happened to
         me, despite always having received glowing praise from leadership.



                                             8
4818-1523-7875, v. 1
         Any promises made to you to entice you to sign an offer should be
         regarded with extreme skepticism. Get everything in writing and
         reviewed by a good lawyer.

         After hiring employees with a promise of unlimited PTO, management
         rolled out a PTO tracking tool that explicitly capped PTO at 15 days per
         year.

         Before I joined, Cofounder/COO Christopher Wu told me that the first
         quarter of my stock options would vest after a year. My offer letter said
         details on the equity compensation would be provided in a separate
         equity agreement. I wasn't provided that agreement for nearly a year
         after my start date, and you can imagine my surprise when I say that I
         wouldn't begin to vest until nearly 16 months of employment. After 15
         months of work. I was abruptly fired and didn't receive a single option.

         CEO and Cofounder Ian Lampl refused to discuss the matter. He just
         pocketed the options he promised me. Based on Lampl's valuation goal
         for the company, he defrauded me out of over $100k.

         Because the offer letter omitted the details of the equity compensation,
         labor lawyers told me I had no case. Keep in mind, LoanStreet is run by
         lawyers who used to worth at Cravath, a very prestigious and lucrative
         NYC law firm. I suspect they knew exactly what they were doing when
         they wrote the offer letter. If it was just a good-faith mistake, they could
         have done the right thing and granted me the options I earned. They
         chose not to.

         Ian Lampl is the lowest type of man: one whose word means nothing. He
         is a rich con man. His bland, polite, and nerdy demeanor is affected to
         disarm and distract you while he has his hands down your pockets.

         Placing my trust in LoanStreet was a costly mistake. If you're reading
         this. please don't be fooled by the Series B funding or the impressive
         pedigrees of the leaders: this place is a fraudulent, exploitative mess and
         you have a good chance of being fired within a year.

         CEO Ian Lampl is the ringleader of this racket. but Cofounder/COO
         Christopher Wu. CTO Larry Adams and the rest of leadership are his
         spineless sycophants. They either agree with Lampl's despicable abuses
         of his employees or are too cowardly to stand up for what’s right.

         This group will twist employees’ arms to post positive reviews after they
         see this one, just like they have in the past. but this review is the real
         story and just the tip of the iceberg, given LoanStreet’s practice of
         paying fired employees to sign permanent non-disparagement
                                              9
4818-1523-7875, v. 1
         agreements.

         You deserve to be treated with dignity. Work elsewhere.

         38.      Troia, in turn, linked or copied this same or a nearly identical statement

to other online platforms, including, but not limited to, an alumni Slack instance

operated by HackReactor.com — the operator of a 12-week immersive software

engineering coding program, Reditt.com, Google Ads and Teamblind.com.

         39.      In doing so, he also commented on his original posts, in the process

committing additional breaches of his NDIAA while continuing to defame Plaintiffs.

         40.      Emblematic of his pernicious intentions, Troia not only posted

statements to third-party websites railing against Plaintiffs, but he looked to leverage

his posts by also commenting on them, thereby fostering a false and continuing

narrative as he encouraged readers to “like” and further disseminate his message.

         41.      This was in addition to Troia’s “tagging” of LoanStreet personnel to their

profiles on LinkedIn, which in turn resulted in not only a substantial increase in

views of Lampl’s, LoanStreet and LoanStreet’s personnel’s LinkedIn profiles, which,

under the circumstances, was certainly always met with an initial negative

impression, but has also resulted in unsolicited statements being sent to Plaintiffs,

some of which contain a threatening and vile tone, such as, for example:

                 “Fuck you Christopher Wu you cheating piece of shit.”

                 “Literally go fuck yourselves. Treat your employees like real people.”

                 “Fuck You Wu” and “Stop being scum of the earth Wu.”

         42.      An additional post, filled with the same animus as reflected in his prior

post, appeared on Reddit.com on or about June 19, 2021, wherein Troia using the

                                               10
4818-1523-7875, v. 1
handle “Real_Obligation_4449”, wrote:

         I worked for LoanStreet in NYC. My equity was supposed to start
         vesting after 12 months. After I start, they tell me that they actually
         meant 12 months after the next quarterly board meeting, and I will now
         start to vest after 16 months. I ask them to change it and they pretend
         like they're working on it. After 15 months of praising my work, they
         abruptly fire me Just as COVID is freezing hiring markets, refuse to
         vest any of the promised equity, and the head of HR (who is also the wife
         of the CEO and who had spoken to me warmly the night before) refuses
         to answer my phone calls asking for an explanation, LoanStreet is run
         by fancy lawyers and were crafty with the offer letter language so I had
         no legal case.

         The only problem I was aware of was that the CTO Larry Adams was
         upset with me because I discovered and fixed a critical error in code
         written by one of his favorite engineers. The engineer didn't remember
         why he had made the change and refused to help me investigate why
         tests were failing. I privately spoke to him to ask him to be careful with
         the code in that area because it was tricky, to leave comments if he
         writes something that might be confusing to another reader, and to feel
         free to ask me for help in that area since it was my niche in the company.
         I was trying to do him a favor by not making a more public complaint
         about it. He ran crying to the CTO, who told me there was no error
         because we had tests that would have caught it and scolded me for going
         out of my lane. I wrote a failing test proving that the error existed and
         that our tests were incomplete. Then I fixed the error. He brusquely told
         me to fix anything I had broken by making that change. At the next retro
         "needs improvement" section I said I hoped we could affirm a team norm
         of being responsible for your code: being able to explain it and to help fix
         things if it breaks something. Larry got mad and shut down the
         conversation. For the next few weeks he worked behind my back to get
         me fired, as I understand it.

         CEO Ian Lampl, his wife and head of HR Alyssa Guttman, COO
         Christopher Wu, General Counsel Thaddeus Pitney, and CTO Larry
         Adams are all dirtbags or dirtbag-accomplices. Copying my full
         Glassdoor review. Please follow the link and mark it as helpful so that
         the message is amplified and as many people are warned as possible.

         43.      Troia has posted other similar defamatory statements to various other

Internet websites after June 21, 2021.

         44.      But if the foregoing breaches of his NDIAA and accompanying

                                             11
4818-1523-7875, v. 1
defamatory statements were not enough, Troia effectively dared Plaintiffs to do

anything about it. On or about June 21, 2021, he used his account with his present

employer, Microsoft Inc., to once again disparage LoanStreet on www.teamblind.com,

as shown below:




         45.      Troia’s “doubling down” on the alleged truth of his statements was no

surprise; approximately contemporaneously with making the above remarks he

sought to modify prior statements he had made on Reddit.com and other websites

just days earlier. Now, prompted by comments by third parties informing him that
                                             12
4818-1523-7875, v. 1
his initial statements may indeed be defamatory, Troia sought to backtrack from the

severity of his initial statements, writing, in relevant part:




         46.      Of course, Troia’s meager effort to “unring the bell” was fruitless, as the

damage to Plaintiffs’ business and reputation had by this time already been sustained

and continues to this day. Moreover, Troia’s “modifications,” such as they are, are

entirely self-serving, in that that merely seek to reduce his legal exposure to Plaintiffs

after it was pointed out to him that his statements were defamatory, as opposed to,

intending to reduce any harm to Plaintiffs.

         47.      Troia’s attempt to rationalize his earlier defamatory statements is

incredible, does nothing to mitigate the harm he caused, and continues to cause

Plaintiffs harm, and, in fact, is a tacit admission that his earlier initial statements

are defamatory.
                                               13
4818-1523-7875, v. 1
         48.      If there were any doubt as to the wickedness of Troia’s intentions, they

can be put to rest. Troia has taken to buying Google Ads using LoanStreet’s registered

trademark LOANSTREET (U.S. Reg. No. 4,618,232) (the “Mark”) to promote his false

statements; these statements appear at the top of Google searches for “LoanStreet.”

         49.      Exemplars of Troia’s Google Ads, as shown below, when clicked on

resolve to his June 2021 Reddit.com post and the now more than 200 comments that

accompany                                                                              it.




         50.      The foregoing Google Ads, and others like them, are particularly

injurious to LoanStreet because they each independently serve as additional

                                              14
4818-1523-7875, v. 1
defamatory statements within the context of their publication as a whole and which

are based on undisclosed facts or on facts that Plaintiffs’ challenge as untrue.

         51.      Troia’s Google Ad campaign is designed to cause a likelihood of

consumer confusion including, inter alia, by the use of the same Mark such that the

phrase comprising the Mark, “LoanStreet,” appears in organic search results for the

term “LoanStreet” and link to Troia’s false and defamatory statements located at

https://www.reddit.com/r/cscareerquestions/comments/o3jpfc/name_and_shame_loan

street_ny_cheated_me_out_of/.

         52.      Troia’s Google marketing campaign deliberately and willfully is

designed to, and does, use (i) the Mark in key words for advertising in interstate

commerce on Google Ads, so that individuals who use or type the Mark will be

presented with Troia’s Reddit.com post and, additionally, (ii) the phrase “LoanStreet”

in advertisements seen by customers and prospective job applicants, which in context

are confusingly similar, and likely to cause confusion as to the affiliation, connection

or association, or origin, sponsorship or approval between plaintiff LoanStreet and

Troia.

         53.      Indeed, Troia baits consumers by using the Mark in keyword

advertising, to drive consumers expecting to find LoanStreet, a financial services

company, to Troia’s defamatory statements, which use the phrase “LoanStreet” in a

deceptively similar manner, to confuse, and switch, those consumers searching for

LoanStreet to believe they found the Company or statements made by or otherwise

endorsed by the Company.

         54.      When a consumer searches for LoanStreet and is immediately presented

                                            15
4818-1523-7875, v. 1
with ads using the phrase “LoanStreet,” under the search term “LoanStreet,” it

creates confusion as a consequence of the expectation that Google returns businesses

related to the search term (which because of LoanStreet’s inherently distinctive Mark

increases the likelihood of association with the returned search results).

         55.      Troia’s Google Ad campaign also drives up the cost of LoanStreet’s own

legitimate Google Ad campaign that utilizes its Mark, as Google charges a premium

to Adwords users based on the popularity of selected key words.

         Troia’s Refusal to Cease His Unlawful Practices

         56.      On or about June 16, 2021, Plaintiffs discovered that Troia had

published defamatory or disparaging statements about them in violation of New York

law and Troia’s explicit contractual commitments.

         57.      On June 24, 2021, Plaintiffs served Troia with a letter explaining that

his statements (i) were a breach of his NDIAA; and (ii) constituted, at a minimum,

defamation per se.

         58.      Plaintiffs’ letter further demanded (i) a retraction of all defamatory and

disparaging statements concerning Plaintiffs; (ii) an immediate cessation from

publishing any defamatory statements about Plaintiffs; and (iii) full compliance with

his contractual obligations under his NDIAA.

         59.      Through counsel, Troia refused Plaintiffs’ attempt to resolve this matter

privately on July 2, 2021.

         60.      Troia was aware that the above defamatory statements set forth above

were false when he made them. At the very least, these statements were made in

reckless or conscious disregard of the truth.

                                               16
4818-1523-7875, v. 1
         61.      Troia has routinely disregarded and continues to blatantly disregard

matters of verifiable fact. He is maliciously defaming Plaintiffs for the sole purpose

of increasing traffic to his posts. Troia is generating false and misleading information,

by creating sensational, “click-bait” headlines and deceitful posts, purchasing Google

Ads to directly increase Internet traffic to his false and defamatory posts, all in an

effort to negatively affect LoanStreet’s reputation, business and revenues, and

decrease the valuation of LoanStreet.

         62.      As a direct and proximate result of the foregoing defamatory statements

and tortious actions of Troia, Plaintiffs have sustained, and will continue to sustain,

immediate and irreparable harm and injury, including, but not limited to, damage to

reputation, loss of profits, loss of business relations with existing and future business

prospects, and loss of competitive business advantage, opportunity, and/or

expectancy. These actions also threaten to destroy the livelihoods of LoanStreet’s

over-50 employees. The irreparable harm to Plaintiffs will continue, without any

adequate remedy at law, unless and until Troia’s unlawful conduct is enjoined by this

Court.

         63.      As such, LoanStreet and Lampl now bring claims against Troia for

breach of contract, defamation per se, defamation, injurious falsehood, federal and

common law unfair competition, and seek injunctive relief, as well as monetary

damages.

                                      COUNT I
                                 BREACH OF CONTRACT

         64.      Plaintiffs reallege and incorporate by reference the allegations set forth

above as if fully set forth herein.
                                               17
4818-1523-7875, v. 1
         65.      LoanStreet and Troia entered into a valid and enforceable agreement

which took the form of an NDIAA.

         66.      LoanStreet in all material respects performed its obligations under the

NDIAA.

         67.      Troia materially breached his NDIAA with LoanStreet as set forth

above.

         68.      Each of Troia’s breaches of the NDIAA were willful.

         69.      LoanStreet has demanded that Troia comply with his obligations set

forth in the NDIAA.

         70.      Despite receiving this demand, Troia has refused to comply with his

contractual obligations under the NDIAA.

         71.      LoanStreet has made substantial efforts at mitigating its damages

herein.

         72.      As a direct and proximate result of Troia’s conduct, LoanStreet has

suffered damage in an amount to be proven at trial.

         73.      By reason of the foregoing, Plaintiffs have suffered, and will continue to

suffer, harm that cannot be addressed by monetary damages alone which is further

provided for in the NDIAA.

                                      COUNT II
                                  DEFAMATION PER SE

         74.      Plaintiffs reallege and incorporate by reference the allegations set forth

above as if fully set forth herein.

         75.      Troia intentionally made knowingly false and defamatory statements of

fact about Plaintiffs to third-parties that were reasonably understood by those who
                                               18
4818-1523-7875, v. 1
read or heard them to be statements of fact regarding Plaintiffs’ operation of

LoanStreet.

         76.      Specifically, Troia’s defamatory per se statements include, without

limitation, the aforementioned false and defamatory assertions, that:

         a.       “[LoanStreet] withheld $100k in options that they promised me
                  before I was hired.”

         b.       “[Lampl] just pocketed the options he promised me”;

         c.       “[Lampl] defrauded me out of over $100k”;

         d.       “[Lampl] is a rich con man”;

         e.       “[LoanStreet] is a fraudulent, exploitative mess”;

         f.       “Look in the mirror and ask yourselves how your loved ones would
                  feel if they knew you cheat people just to make your big piles of
                  cash a little bigger”; and

         g.       “LoanStreet (NY) cheated me out of equity”;

(collectively, the “Troia Statements”).

         77.      The Troia Statements are all false, misleading, and defamatory in that

they falsely imply that Plaintiffs are engaged in crimes of moral turpitude by virtue

of their fraud and have engaged in matters incompatible with the proper conduct of

Plaintiffs’ business, trade, or office.

         78.      Troia communicated these lies (the Troia Statements) to LoanStreet’s

prospective job-applicants and the public at large even though he knew them to be

untrue when he made the statements.

         79.      In publishing    the Troia      Statements, Troia    acted maliciously,

oppressively, with an improper and evil motive, and if not with knowledge that the

Troia Statements were false, then in reckless or conscious disregard of the truth.
                                                 19
4818-1523-7875, v. 1
         80.      Troia acted without any privilege or authorization when he published

the Troia Statements.

         81.       Troia disseminated and published the Troia Statements on, at a

minimum, the alumni Slack.com instance for Hack Reactor, Glassdoor.com,

Reddit.com, Google Ads, and Teamblind.com and in a manner that achieved

widespread exposure to a global Internet audience.

         82.      The Troia Statements were malicious and false statements of fact that

expose Plaintiffs to hatred, contempt, or aversion, or induce an evil or unsavory

opinion of Plaintiffs in the minds of a substantial number of the community and the

financial industry.

         83.      The Troia Statements were made with the intent to harm and out of

hostility towards Plaintiffs.

         84.      The Troia Statements are defamatory per se because Troia has charged

Plaintiffs with serious criminal offenses.

         85.      Moreover, the Troia Statements are defamatory per se in that they tend

to impugn Plaintiffs’ reputations in their business, trade, and profession, and indeed

have harmed Plaintiffs in their business, trade, and profession.

         86.      As a result of the Troia Statements published by Defendant, Plaintiffs’

relationships with their potential and existing investors, clients, marketing partners,

employees, prospective employees, and vendors have been undermined and damaged.

         87.      As a result of the Troia Statements published by Troia, Plaintiffs have

been forced to make an expenditure of money and resources to remedy the

defamation.

                                             20
4818-1523-7875, v. 1
         88.      In addition to the foregoing, Lampl has suffered, and will continue to

suffer, non-economic damages, such as personal humiliation, emotional distress, and

damage to his reputation and standing in the community.

         89.      The Troia Statements were made about and concerning Plaintiffs with

the specific intent to cause harm to Plaintiffs, and Troia did so willfully and with

malice, and, thus, Plaintiffs are entitled to, in addition to other damages and

amounts, an award of punitive and exemplary damages.

         90.      As a direct and proximate cause of the false and defamatory statements,

Plaintiffs have suffered, and continue to suffer, substantial damages, including,

without limitation in the reasonable expectation loss of current and/or future clients

and employees, and, accordingly, Plaintiffs are entitled to damages in an amount to

be determined at trial, but not less than $1,000,000.

                                        COUNT III
                                       DEFAMATION

         91.      Plaintiffs reallege and incorporate by reference the allegations set forth

above as if fully set forth herein.

         92.      Troia published and republished the statements as alleged herein.

         93.      Troia’s statements contain false assertions of fact, including the false

statements referenced above, which include, but are not limited to:

                  a.    “Based on Ian Lampl’s valuation goal for the company, he
                        defrauded me out of over $100k”;

                  b.    “They promised me substantial equity with a standard one-year
                        vesting cliff, then abruptly fired me after 15 months of work and
                        refused to grant me the options”;

                  c.    “After I started, they told me that they actually meant 12 months
                        after the next quarterly board meeting, and I would only start to
                                               21
4818-1523-7875, v. 1
                        vest after 16 months. I asked them to change it. They dragged
                        their feet for months, pretending to work on it”;

                  d.    “After 15 months of praising my work, they abruptly fired me . .
                        .”;

                  e.    “LoanStreet fires people without warning . . .”;

                  f.    “The company has been operating with impunity because they fire
                        people without warning”;

                  g.    “After hiring employees with a promise of unlimited PTO,
                        management rolled out a PTO tracking tool that explicitly capped
                        PTO at 15 days per year”; and

                  h.    “A large percentage of LoanStreet engineers when I was there
                        were bootcamp grads”.

(collectively, the “Additional Troia Statements”).

         94.      As a consequence of the Additional Troia Statements, Plaintiffs have

suffered actual and special damages as further set forth herein.

         95.      Troia acted with actual malice consisting of the intent to harm Plaintiffs

professionally by virtue of, among other things, publishing his statements which

falsely criminalizes and sensationalizes Plaintiffs’ legitimate business activities.

         96.      Troia acted without any privilege or authorization when he published

his statements.

         97.      In the alternative, Troia acted negligently in his publication of the

Additional Troia Statements.

         98.      Alternatively, the Additional Troia Statements were made with the

knowledge that the statements were false or with reckless disregard as to their truth

or falsity, and for the purpose of defaming Plaintiffs. To wit, Troia knew that the

Additional Troia Statements were false when he published them because he knew, or

                                               22
4818-1523-7875, v. 1
should have known, of the true state of affairs relating to Plaintiffs.

         99.      In addition to the foregoing, Lampl has suffered and will continue to

suffer non-economic damages, such as personal humiliation, emotional distress, and

damage to his reputation and standing in the community.

         100.     The Additional Troia Statements were made about and concerning

Plaintiffs with the specific intent to cause harm to Plaintiffs, and Troia did so willfully

and with malice, and, thus, Plaintiffs are entitled to, in addition to other damages

and amounts, an award of punitive and exemplary damages.

         101.     As a direct and proximate cause of the false and defamatory statements,

Plaintiffs have suffered, and continue to suffer, substantial damages, including,

without limitation in the reasonable expectation loss of current and/or future clients

and employees, and, accordingly, Plaintiffs are entitled to damages in an amount to

be determined at trial, but not less than $1,000,000.

                                      COUNT IV
                                INJURIOUS FALSEHOOD

         102.     Plaintiffs reallege and incorporate by reference the allegations set forth

above as if fully set forth herein.

         103.     Troia has intentionally made knowingly false statements of fact about

Plaintiffs to third parties. Such statements include, without limitation, the Troia

Statements as well as other statements identified above.

         104.     The Troia Statements as well as other statements are false, misleading,

and defamatory.

         105.     Troia communicated such false statements to LoanStreet’s clients,

marketing partners, employees, prospective employees, current and potential
                                               23
4818-1523-7875, v. 1
investors and vendors and the public at large even though he knew them to be untrue

when he made the statements.

         106.     Troia made the aforementioned false statements maliciously and with

the intent to cause harm to Plaintiffs.

         107.     Troia’s misconduct has, at a minimum, caused Plaintiffs to suffer

pecuniary losses with respect to the loss of business with certain companies, an

inability to hire qualified engineering applicants, and has further caused Plaintiffs

as-yet unknown pecuniary losses along with damage to Plaintiffs’ reputation.

         108.     Troia’s misconduct has, at a minimum, caused Plaintiffs to suffer

pecuniary losses with respect to the money they have had to spend to counteract

Troia’s defamatory statements and damaging actions, including without limitation,

the fees paid to their attorneys to prepare this complaint and litigate this action

against Troia, so that Plaintiffs’ reputation can be defended and restored.

         109.     As a direct and proximate cause of the foregoing, Plaintiffs have

suffered, and continue to suffer, substantial damages, and, accordingly, Plaintiffs are

entitled to damages in an amount to be determined at trial, but not less than

$1,000,000.

                                  COUNT V
            UNFAIR COMPETITION AND FALSE DESIGNATION OF ORIGIN
             UNDER § 43(a) OF THE LANHAM ACT, 15 U.S.C. § 1125(a)(1)(A)

         110.     Plaintiffs reallege and incorporate by reference the allegations set forth

above as if fully set forth herein.

         111.     LoanStreet is the owner of a valid and subsisting United States

Trademark Registration No. 4,618,232 on the Principal Register for the Mark for

                                               24
4818-1523-7875, v. 1
“Providing temporary use of non-downloadable software to facilitate and/or manage

the buying or selling of any loan, including whole loans, a portion of any loan, loan

assignment, loan participation or any economic interest in a loan” in International

Class 42, which was issued by the United States Patent and Trademark Office on

October 7, 2014, 2020.

         112.     LoanStreet, or its predecessor in interest, has used the Mark in

commerce throughout the United States continuously since at least January 1, 2014,

in connection with, inter alia, the manufacture, distribution, offering for sale, sale,

marketing, advertising and promotion of “non-downloadable software to facilitate

and/or manage the buying or selling of any loan, including whole loans, a portion of

any loan, loan assignment, loan participation or any economic interest in a loan.”

         113.     As a result of its widespread, continuous, and exclusive use of the Mark

to identify its services and Plaintiffs as to their source, LoanStreet owns valid and

subsisting federal statutory and common law rights in and to the Mark.

         114.     The Mark is distinctive to both the consuming public and Plaintiffs’

trade.

         115.     Plaintiffs have expended substantial time, money, and resources

marketing, advertising, and promoting the services offered and sold under the Mark.

         116.     Troia has marketed, advertised, promoted, and otherwise purchased an

infringing mark (“LOANSTREET”, hereinafter the “Infringing Mark”) as Adwords

and keywords via Internet search engines.

         117.     Troia’s acts are willful with the deliberate intent to trade on the goodwill

of the Mark, cause confusion and deception in the marketplace, and divert potential

                                               25
4818-1523-7875, v. 1
sales of LoanStreet services, as well potential new hires, away from LoanStreet.

         118.     Troia’s unauthorized use in commerce of the Infringing Mark as alleged

herein is likely to deceive would-be consumers of LoanStreet’s services as well as

prospective employees, as to the origin, source, sponsorship, or affiliation, and is

likely to cause these same individuals to believe, contrary to fact, that Troia is in

some way affiliated, sponsored by, or otherwise endorsed by LoansStreet when he is

not.

         119.     Troia’s activities as described above constitute false designation of origin

and unfair competition, in violation of Section 43(a) of the Lanham Act, 15 U.S.C. §

1125(a).

         120.     Troia’s false designations of origin and unfair competition have been

intentional, willful, and malicious.

         121.     Troia’s acts of false designations of origin and unfair competition have

caused and, unless enjoined, will continue to cause substantial and irreparable injury

to Plaintiffs for which Plaintiffs have no adequate remedy at law, including at least

substantial and irreparable injury to the goodwill and reputation for quality

associated with Plaintiffs’ services.

                                  COUNT VI
                        COMMON LAW UNFAIR COMPETITION

         122.     Plaintiffs reallege and incorporate by reference the allegations set forth

above as if fully set forth herein.

         123.     LoanStreet owns all rights, title to, and interest in the Mark and all

common law rights in such trademark including all variations of its Mark.

         124.      By imitating the Mark in bad faith in furtherance of his false and
                                               26
4818-1523-7875, v. 1
malicious narrative, Troia has engaged in unfair competition and is infringing the

Mark and has made, and is making, false representations that Troia’s statements are

somehow affiliated, sponsored by, or otherwise endorsed by LoanStreet, when they

are not.

         125.     As a result of Troia’s conduct, the public is likely to believe that Troia’s

statements have been approved by or are in some way affiliated with Plaintiffs when

they are not.

         126.     Troia’s conduct is likely to cause confusion, mistake, and deception

among consumers, the public, and the trade as to whether Troia’s unlawful

statements originate from, or are affiliated with, sponsored by, or endorsed by

Plaintiffs.

         127.     As a direct and proximate result of Troia’s unlawful conduct, as herein

alleged, Plaintiffs have suffered, and will continue to suffer, unless and until such

activity is enjoined by this Court, irreparable damage and inherently unquantifiable

injury and harm to its business, reputation, and consumer and employee goodwill.

         128.     Moreover, Troia’s conduct has caused, and will continue to cause,

LoanStreet to lose sales and prospective job applicants and investors to which it

otherwise would be entitled, unless and until such activity is enjoined by this Court.

         129.     Troia’s willful and deliberate conduct is causing, and is likely to continue

to cause, injury to the public and to Plaintiffs, and Plaintiff is entitled to injunctive

relief and to recover Plaintiffs’ actual damages, costs, and reasonable attorneys’ fees.




                                               27
4818-1523-7875, v. 1
                                  COUNT VII
                          PERMANENT INJUNCTIVE RELIEF

         130.     Plaintiffs reallege and incorporate by reference the allegations set forth

above as if fully set forth herein.

         131.     Troia’s statements remain accessible on the Internet as of the date of

filing this Complaint.

         132.     Troia’s conduct has caused, and unless enjoined will continue to cause,

substantial and irreparable injury to Plaintiffs and their reputation.

         133.     By reason of the foregoing, Plaintiffs have suffered, and will continue to

suffer, harm that cannot be addressed by monetary damages alone.

                                   PRAYER FOR RELIEF

         WHEREFORE, Plaintiffs respectfully requests that the Court enter judgment

in favor of Plaintiffs and against Defendant and award the following relief to

Plaintiffs:

         A.       A permanent injunction requiring the removal of the Troia Statements

as well as the Additional Troia Statements as set forth above;

         B.       Presumed, actual, special and/or compensatory damages in an amount

to be proven at trial;

         C.       Punitive damages;

         D.       The costs, disbursements and expenses of this action;

         E.       Reasonable attorneys’ fees;

         F.       Pre- and post-judgment interest on the sum of any presumed, actual,

special or compensatory damages; and

         G.       Such other relief as the Court may deem just and proper.
                                                28
4818-1523-7875, v. 1
                       Respectfully submitted,



                       Joel G. MacMull
                       MANDELBAUM SALSBURG, P.C.
                       1270 Avenue of the Americas, Suite 1808
                       New York, NY 10020
                       Tel. (212) 776-1834
                       jmacmull@lawfirm.ms

                       Attorneys for Plaintiffs



July 21, 2021




                                29
4818-1523-7875, v. 1
